PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEVKOVICH, DENIS
Application No. 16/602,022
Filed: July 23, 2019
For: REMOTE ADJUSTMENT OF VIDEO FEED
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 12, 2021, in response to the decision mailed May 20, 2021, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the nonfinal Office action mailed, June 29, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on September 30, 2020. A Notice of Abandonment was mailed January 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2448 for appropriate action in the normal course of business on the reply received July 12, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2400.


/APRIL M WISE/Paralegal Specialist, Office of Petitions